As filed with the Securities and Exchange Commission on September 24, 2012 UNITED STATES OF AMERICA BEFORE THE U.S. SECURITIES AND EXCHANGE COMMISSION File No. 812-13726 Amendment No. 4 to the Application for an Order under Section 6(c) of the Investment Company Act of 1940 (the “Act”) for an exemption from Sections 2(a)(32), 5(a)(1), 22(d) and 22(e) of the Act and Rule 22c-1 under the Act and under Sections 6(c) and 17(b) of the Act for an exemption from Sections 17(a)(1) and 17(a)(2) of the Act and under Section 12(d)(1)(J) of the Act for an exemption from Sections 12(d)(1)(A) and 12(d)(1)(B) of the Act In the Matter of T. Rowe Price Associates, Inc., T. Rowe Price Institutional Income Funds, Inc. and T. Rowe Price Investment Services, Inc. Please send all communications to: Darrell N. Braman, Esq. James P. Erceg T. Rowe Price Associates, Inc. 100 East Pratt Street Baltimore, MD21202 With a copy to: Stacy L. Fuller, Esq. K&L Gates LLP 1treet, N.W. Washington, DC20006-1600 TABLE OF CONTENTS Page I. SUMMARY OF APPLICATION 1 A. ETF Relief 2 B. 12(d)(1) Relief and Feeder Relief 3 II. BACKGROUND 4 A. The Corporation and Funds 4 1. The Corporation 4 2. The Funds 5 B. The Adviser 5 C. The Distributor 5 III. APPLICANTS’ PROPOSAL WITH RESPECT TO ETF RELIEF 6 A. Operation of the Funds 6 1. The Funds and Their Investment Objectives 6 2. Depositary Receipts 7 3. Benefits of Funds to Investors 7 4. Capital Structure and Voting Rights; Book-Entry 8 5. Listing and Trading 8 B. Purchases and Redemptions of Shares and Creation Units 9 1. Placement of Orders to Purchase Creation Units 10 a. General 10 b. NSCC Clearing Process, DTC Process and Process for the Funds 11 c. Transaction Fees 12 d. Timing and Transmission of Purchase Orders 13 2. Payment for Creation Units 14 a. General 14 b. Domestic Funds 15 c. Global Funds 16 3. Redemption 16 4. Pricing of Shares 17 C. Dividends, Other Distributions and Taxes 17 D. Shareholder Transaction Expenses 17 E. Dividend Reinvestment Service 18 F. Availability of Information 18 i TABLE OF CONTENTS Page 1. Equity Funds 18 2. Fixed Income Funds 19 a. Calculation of Intra-day NAV 19 b. Availability of Intra-day Pricing and Other Information 20 G. Disclosure Documents 21 H. Sales and Marketing Materials 22 VI. FEEDER RELIEF 22 A. In-Kind Transactions in a Master-Feeder Structure 22 B. No Senior Securities 23 V. APPLICANTS’ PROPOSAL WITH RESPECT TO 12(D)(1) RELIEF 23 V. REQUEST FOR ETF RELIEF 24 A. In Support of ETF Relief 24 B. Exemption from the Provisions of Sections 2(a)(32) and 5(a)(1) 26 C. Exemption from the Provisions of Section 22(d) and Rule 22c-1 27 D. Exemption from the Provisions of Section 22(e) 29 E. Exemption from the Provisions of Section 17(a) 32 VII. REQUEST FOR 12(d)(1) RELIEF AND FEEDER RELIEF 34 A. Exemption from the Provisions of Sections 12(d)(1)(A) and (B) and 17(a) 34 1. General 34 2. The Acquiring Funds 35 3. Proposed Conditions and Disclosure 35 B. Section 12(d)(1) 37 1. Exemption under Section 12(d)(1)(J) 37 2. Concerns Underlying Section 12(d)(1)(J) 37 C. Sections 17(a), 17(b) and 6(c) 40 VIII. EXPRESS CONDITIONS TO THIS APPLICATION 42 IX. NAMES AND ADDRESSES 46 X. PROCEDURAL MATTERS, CONCLUSION AND SIGNATURES 46 ii UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 - Amendment No. 4 to the Application for an Order under Section 6(c) of the Investment Company Act of 1940 for an exemption from Sections 2(a)(32), 5(a)(1), 22(d) and 22(e) of the Act and Rule 22c-1 under the Act and under Sections 6(c) and 17(b) of the Act for an exemption from Sections 17(a)(1) and 17(a)(2) of the Act and under Section 12(d)(1)(J) granting an exemption from Sections 12(d)(1)(A) and 12(d)(1)(B) of the Act : In the Matter of T. Rowe Price Associates, Inc., T. Rowe Price Institutional Income Funds, Inc. and T. Rowe Price Investment Services, Inc. 100 East Pratt Street Baltimore, MD21202 File No. 812-13726 : - I. SUMMARY OF APPLICATION In this amended and restated application (“Application”), T. Rowe Price Associates, Inc. (“TRP”), T. Rowe Price Institutional Income Funds, Inc., a Maryland corporation (the “Corporation”) and T. Rowe Price Investment Services, Inc. (“Applicants”) apply for and request an order (“Order”) under Section 6(c) of the Investment Company Act of 1940, as amended (the “Act”) for an exemption from Sections 2(a)(32), 5(a)(1), 22(d) and 22(e) of the Act and Rule 22c-1 under the Act; under Sections 6(c) and 17(b) of the Act for an exemption from Sections 17(a)(1) and 17(a)(2) of the Act and under Section 12(d)(1)(J) of the Act for an exemption from Sections 12(d)(1)(A) and 12(d)(1)(B) of the Act. Applicants are seeking the Order to permit the Corporation to create and operate an actively managed series of the Corporation (“Initial Fund”) that offers exchange-traded shares that are redeemable in large aggregations only. The requested ETF Relief and 12(d)(1) Relief (each as defined below) are substantially identical to the relief recently granted by the U.S. Securities and Commission (“Commission”) to various other actively managed ETFs1 and other open-end management investment companies 1 See SSgA Funds Management Inc., et al., Investment Company Act Release Nos. 29499 (Nov. 17, 2010) (notice) and 29524 (Dec. 13, 2010) (order) (“SSgA Order”); Northern Trust Investments, Inc., Investment Company Act Release Nos. 30045 (Apr. 24, 2012) (notice) and 30068 (May 22, 2012) (order) (“NT Order”); Arrow Investment Advisers, LLC, Investment Company Act Release Nos. 30100 (June 7, 2012) (notice) and 30127 (July 3, 2012) (order).See also Grail Advisors, LLC and Grail Advisors ETF Trust, Investment Company Act Release Nos. 28571 (Dec. 23, 2008) (notice) and 28604 (Jan. 16, 2009) (order); WisdomTree Trust, et. al., Investment Company Act Release Nos. 28147 (Feb. 6 2008) (notice) and 28174 (Feb. 27, 2008) (order); PowerShares Capital Management LLC, et. al., Investment Company Act Release Nos. 28140 (Feb. 1, 2008) (notice); and 28171 (Feb. 27, 2008) (order). 1 operating as ETFs2 (collectively, “Prior ETFs”) pursuant to their respective orders for exemptive relief (“Prior Orders”). Applicants request that the ETF Relief apply to the Initial Fund and to any future series of the Corporation or any other registered open-end management investment company that is advised by TRP or any entity controlling, controlled by or under common control with TRP (collectively, the “Adviser”) and utilizes active investment management strategies (“Future Funds”).3The Initial Fund and Future Funds together are included in the defined term “Funds.”Each Fund will operate as an exchange-traded fund (“ETF”). A.ETF Relief The “ETF Relief” would permit, among other things, (a) shares of the Funds (“Shares”) to be redeemable in large aggregations only (“Creation Units”); (b) Sharesto trade on a national securities exchange, as defined in Section 2(a)(26) of the Act (each, an “Exchange”), such as the New York Stock Exchange LLC (“NYSE”), The Nasdaq Stock Market, Inc. (“Nasdaq”) and NYSE Arca, Inc. and NYSE Arca Marketplace, LLC (collectively “NYSE Arca”) at negotiated market prices rather than at net asset value (“NAV”); (c) relief from the seven (7) calendar day redemption requirement for certain Funds (including in the case of Feeder Funds (as defined below), their Master Funds (as also defined below)) under specified limited circumstances; and (d) certain affiliated persons of a Fund to buy securities from, and sell securities to, it in connection with the in-kind purchase and redemption of its Shares. Each Fund may operate as a feeder fund in a master-feeder structure (“Feeder Fund”), as an acquiring fund in a fund of funds structure (“FOF”),4 or as an acquired fund in a fund of funds structure (“Non-FOF”).5For purposes of complying with Section 12(d) of the Act, FOFs 2 See Pacific Investment Management Company LLC and PIMCO ETF Trust, Investment Company Act Release Nos. 28723 (May 11, 2009) (notice) and 28752 (June 1, 2009) (order); SSgA Funds Management, Inc. et al., Investment Company Act Release Nos.27809 (Apr. 30, 2007) (notice) and 27839 (May 25, 2007) (order); PowerShares Exchange-Traded Fund Trust, et al., Investment Company Act Release Nos.27811 (Apr. 30, 2007) (notice) and 27841 (May 25, 2007) (order). 3 All existing entities that currently intend to rely on the Order have been named as Applicants. Any other existing or future entity that relies on the Order will comply with the terms and conditions of the Application. Each Fund would remain fully subject to the requirements of the Securities Exchange Act of 1934 (“Exchange Act”) and to any applicable listing standards or individualized listing approvals required under Rule 19b-4 under the Exchange Act, but the listing process under the Exchange Act would not affect the exemptive relief under the Act. 4 Funds that are FOFs may invest in ETFs that are in the same group of investment companies and/or outside the same group of investment companies and in pooled investment vehicles that are not registered with the Commission under the Act but that are registered under the Securities Act (“ETVs”). As used in this Application, ETVs are organized in the United States and trade on an Exchange.They are structured as special purpose vehicles which own pools of assets and issue equity interests in such pools by registering their securities for sale under the Securities Act.ETVs include exchange-traded products that invest primarily in commodities or currency, but otherwise operate in a manner similar to exchange-traded products registered under the Act.They also include exchange-traded notes (“ETNs”). 5 Feeder Funds are Non-FOFs that comply with Condition 17 below, unless their respective Master Funds (as defined below) invest in other investment companies or companies that rely on Section 3(c)(1) or 3(c)(7) in excess 2 will comply with one of the relevant statutory exemptions, such as Sections 12(d)(1)(F) and 12(d)(1)(G), alone or in conjunction with any exemptive relief therefrom, including Rules 12d1-1, 12d1-2 and 12d1-3.A FOF relying on Section 12(d)(1)(G) could only invest in investment companies in the same group of investment companies, but could make such investments on an unlimited basis.A FOF relying on Section 12(d)(1)(G) and Rule 12d1-2 could, in addition to making such investments in same group companies, also invest in investment companies that are not in the same group within the limits established by Section 12(d)(1)(A) or (F).A FOF relying on Section 12(d)(1)(F) (and Rule 12d1-3), by contrast, could only invest in same group and other group companies within the limits set forth in Section 12(d)(1)(F).All FOFs, however, may invest in money market funds pursuant to Rule 12d1-1 and, depending upon their reliance on Section 12(d)(1)(G), in ETFs in other groups of investment companies pursuant to exemptive relief that such ETFs have obtained from Section 12(d)(1). B.12(d)(1) Relief and Feeder Relief Applicants also apply for and request the Order pursuant to Section 12(d)(1)(J) exempting certain transactions from Sections 12(d)(1)(A) and 12(d)(1)(B), and under Sections 6(c) and 17(b) exempting certain transactions from Section 17(a) (“12(d)(1) Relief”). Applicants ask that the 12(d)(1) Relief be applicable to (i) the Initial Fund and any Future Funds that are Non-FOFs,6 (ii)Acquiring Funds (as defined below) and (iii) Distributor (as defined below) and any broker-dealer registered under the Exchange Act selling Shares to Acquiring Funds (“Brokers”). The 12(d)(1) Relief, if granted, would permit registered management investment companies and unit investment trusts (“UITs”) that are not part of the same “group of investment companies,” as defined in Section 12(d)(1)(G)(ii) of the Act, as the Non-FOFs, and that enters into an Acquiring Fund Agreement (as defined below) with a Non-FOF, to acquire the Non-FOFs’ Shares beyond the limits of Section 12(d)(1)(A).(Such management companies are referred to herein as “Acquiring Management Companies;” such UITs are referred to herein as “Acquiring Trusts,” and collectively with Acquiring Management Companies, “Acquiring Funds”). The 12(d)(1) Relief would also permit each Non-FOF, Distributor and/or a Broker to sell the Non-FOFs’ Shares to an Acquiring Fund beyond the limits of Section 12(d)(1)(B).In addition, the 12(d)(1) Relief would provide relief from Sections 17(a)(l) and (2) to permit a Non-FOF that is an affiliated person, or an affiliated person of an affiliated person, as defined in Section 2(a)(3) of the Act, of an Acquiring Fund to sell its Shares to, and redeem its Shares from, an Acquiring Fund and to engage in the accompanying in-kind transactions.The 12(d)(1) Relief would not apply to any Fund that is, either directly or through a master-feeder structure, acquiring securities of any investment company or company relying on Section 3(c)(1) or 3(c)(7) of the Act in excess of the limits in Section 12(d)(1)(A) of the Act.An Acquiring Fund could rely on the requested 12(d)(1) Relief, if granted, only to invest in the Non-FOFs and not in any other registered investment company. of the limits in Section 12(d)(1)(A), in which case they would be FOFs that could not rely on the 12(d)(1) Relief for the reasons set forth infra in footnote 6. 6 Applicants do not request 12(d)(1) Relief with respect to any FOF because an Acquiring Fund investing in shares of a FOF would be a “fund of funds of funds”. This is a type of complex fund structure that prompted Congress to adopt Section 12(d)(1) and is expressly prohibited under the Commission’s proposed Exchange-Traded Funds Rule, Investment Company Act Release No. 28193 (March 18, 2008). 3 To the extent that Feeder Funds may not be able to rely on Section 12(d)(1)(E), the relief requested would also permit them to purchase the securities of another registered investment company advised by Adviser and in the same group of investment companies (“Master Funds”) in excess of the limits in Sections 12(d)(1)(A) (“Feeder Relief”).7The Feeder Relief would also provide relief from Section 12(d)(1)(B) to permit the Master Funds, and any principal underwriter for Master Funds, to sell shares of the Master Fund beyond the limitations of Section 12(d)(1)(B) and from Sections 17(a)(1) and (2) to permit a Feeder Fund that is an affiliated person of a Master Fund to sell portfolio securities to the Master Fund in exchange for shares of the Master Fund and redeem Master Fund shares for portfolio securities, both in connection with in-kind creations and redemptions of Shares as discussed herein.The Feeder Relief is substantially identical to the relief recently granted by the Commission to other actively managed ETFs operating in a master-feeder structure.8Applicants seek the Feeder Relief only for Feeder Funds that operate as Funds and their Master Funds. Applicants believe that:(i) with respect to the relief requested pursuant to Section 6(c), the relief is appropriate in the public interest and consistent with the protection of investors and the purposes fairly intended by the policy and provisions of the Act; (ii) with respect to the relief requested pursuant to Section 17(b), the proposed transactions are reasonable and fair and do not involve overreaching on the part of any person concerned, are consistent with the policy of the Initial Fund, will be consistent with the policy of any Future Fund and are consistent with the general purposes of the Act; and (iii) with respect to the relief requested pursuant to Section 12(d)(1)(J), the relief is consistent with the public interest and the protection of investors.The relief described in this Section I is collectively referred to herein as the “Relief.”No form having been specifically prescribed for this Application, Applicants proceed under Rule 0-2 of the General Rules and Regulations of the U.S. Securities and Exchange Commission (the “Commission”). II.BACKGROUND A.The Corporation and Funds 1. The Corporation The Corporation is a corporation, which is organized under the laws of the State of Maryland and consists of multiple series, is registered with the Commission as an open-end management investment company.The Corporation is overseen by a board of directors (the “Board”), which will maintain the composition requirements of Section 10 of the Act.Each 7 Applicants may structure certain Funds as Feeder Funds for several reasons.For example, such a structure could generate economies of scale and tax efficiencies for shareholders of all feeders of the Master Fund that could not otherwise be realized.Alternatively, operating as a feeder in a master-feeder structure could impose costs on a Feeder Fund and reduce its tax efficiency.In determining whether a Fund will operate in a master-feeder structure, the Board will weigh the potential advantages and disadvantages of such a structure for the Fund.In a master-feeder structure, the Master Fund – rather than the Feeder Fund – would generally invest the portfolio in compliance with the Order.There would be no ability by Feeder Fund shareholders to exchange shares of Feeder Funds for shares of another feeder series of the Master Fund. 8 See SSgA Order and NT Order, supra note 1. 4 Fund (or in the case of a Feeder Fund, the Master Fund) will adopt fundamental policies consistent with the Act and be classified as diversified or non-diversified under the Act.Each Fund will offer and sell its securities pursuant to a registration statement on Form N-1A (“Registration Statement”) filed with the Commission under the Securities Act of 1933 (“Securities Act”) and the Act. 2.The Funds The Initial Fund will be a series of the Corporation, which will be authorized to offer an unlimited number of Shares.Each Fund (or in the case of a Feeder Fund, the Master Fund) intends to maintain the required level of diversification, and otherwise conduct its operations, so as to qualify as a “regulated investment company” (“RIC”) under the Internal Revenue Code (“Code”). B. The Adviser The Adviser will be the investment adviser to the Funds (and in the case of a Feeder Fund, the Master Fund). TRP is a Maryland corporation with its principal office in Baltimore, Maryland. TRP is and any other Adviser will be registered as an investment adviser under Section 203 of the Investment Advisers Act of 1940, as amended (the “Advisers Act”). The Adviser, subject to the oversight and authority of the Board, will develop the overall investment program for each Fund (and in the case of a Feeder Fund, the Master Fund). The Adviser will arrange and oversee the provision of necessary services for the Funds (and in the case of Feeder Funds, the Master Funds) (including custodial, transfer agency and administration services) and furnish office facilities, equipment, services and executive and administrative personnel necessary for managing the investment program. The Adviser may enter into sub-advisory agreements with one or more investment advisers, which are currently expected, but are not required, to be affiliated with Adviser, to serve as sub-adviser(s) to a Fund (each, a “Subadviser”). Each Subadviser will be registered under the Advisers Act. Applicants note that affiliates of the Adviser or of a Subadviser may be hired to provide other services, such as administration, custody, distribution, or transfer agency services, to the Funds (and in the case of a Feeder Fund, the Master Fund), subject to the Board’s approval. C. The Distributor T. Rowe Price Investment Services, Inc. will act as the distributor and principal underwriter of the Funds (and in the case of a Feeder Fund, the Master Fund) (the “Distributor”).The Distributor is registered as a broker-dealer under the Exchange Act.The Distributor will distribute Shares on an agency basis.The Distributor is not, and will not be, affiliated with the Listing Exchange (as defined below).The Distributor will be identified as such in the prospectus (“Prospectus”) for each Fund, as required by Form N-1A, and will comply with the terms and conditions of this Application.Applicants request that the Relief requested in this Application extend to future Distributors of Shares, whether affiliated or unaffiliated with the Adviser, that comply with the terms and conditions of the Application. 5 III.APPLICANTS’ PROPOSAL WITH RESPECT TO ETF RELIEF A. Operation of the Funds 1.The Funds and Their Investment Objectives The investment objective of the Initial Fund, the T. Rowe Price Diversified Bond ETF, will be to seek to achieve positive total returns with an emphasis on income.This investment objective will be non-fundamental.The Initial Fund will seek to meet this objective by applying a proprietary sector and security selection methodology, using the Adviser’s fundamental and quantitative research.The methodology will include, but not be limited to, these approaches: ●
